Exhibit 10.3

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”), effective as of March 31, 2011 (the
“Effective Date”), is by and between Pro-Pharmaceuticals, Inc. (the “Company”)
and Theodore D. Zucconi, Ph.D. (the “Employee” “You” or “Your”). For purposes of
this Agreement, Company includes parent, subsidiary and affiliated entities, and
the stockholders, trustees, directors, officers, agents and employees of the
Company or such entities. Employee, You and/or Your includes heirs, spouse,
legal representatives agents, estate, successors and assigns of the Employee.

This Agreement will serve as notice and confirm the voluntary termination of
Your employment with the Company and the terms of the separation package offered
to You. This Agreement shall supersede Your May 21, 2009 Employment Agreement
(“Employment Agreement”), except as set forth herein. The purpose of this
Agreement is to establish an amicable arrangement for ending our employment
relationship, to provide You with separation benefits to assist You in
transitioning to new employment, and to release each other from any claims that
we may have against each other. In addition, the Company is agreeing herein to
provide You with additional separation benefits which you acknowledge the
Company is under no obligation to provide to You and which are in consideration
for your specific release of any and all claims you may have under the Age
Discrimination in Employment Act of 1967 (ADEA) and the Massachusetts Wage Act
(MWA). With that understanding, You and the Company hereby agree as follows:

 

1. Termination

We have mutually agreed that for purposes of this Agreement the Termination Date
shall be the close of business on the Effective Date first written above.
Employee confirms that he is resigning from all positions and offices that he
held with the Company (and all of its subsidiaries) as of the Effective Date,
and is resigning as a member of the Board of Directors. The Company and the
Employee hereby agree and acknowledge that Employee is voluntarily resigning
from the Company and that his termination is Without Cause as set forth in
paragraph 7 of the Employee’s Employment Agreement.

 

2. Payments/Benefits upon Termination

 

  a. On your Termination Date, You will be paid or entitled to be paid the
following regardless of whether You sign this Agreement:

 

  i. The sum of $     0                    , which the Employee and Company
hereby agree and acknowledge constitutes all salary and wages earned through
Employee’s Termination Date.

 

  ii. The sum of $27,084.00, which the Employee and Company hereby agree and
acknowledge constitutes payment in full for all unused, vacation time accrued
through Employee’s Termination Date; and, if applicable, unused, accrued
Personal Time Off.



--------------------------------------------------------------------------------

  iii. All unpaid reasonable and appropriate out-of-pocket expenses incurred by
You prior to the Termination Date. Any such claim for expenses must be submitted
to the Company by the close of business within seven (7) days of the Termination
Date.

 

  iv. The cost of shipping Your personal items from Massachusetts to Phoenix,
Arizona not to exceed the sum of $500.00. This sum shall be reimbursed to You
within seven business days of your submission of appropriate invoices/receipts
therefor.

 

  b. Following your Termination Date, You will not be entitled to participate in
any Company-provided benefit programs or practices, including, but not limited
to, the following:

 

  i. Vacation accrual;

 

  ii. If applicable, Personal Time Off;

 

  iii. Any equity and/or stock plan or program. In addition, please be advised
that all vesting in any such plan shall cease as of the Termination Date,
including any options described in paragraph 3(b)(iii) of Your Employment
Agreement. Please see the Company’s stock plan and your stock agreement(s) for
applicable terms and conditions. You will not be subject to the provision to
exercise within 90 (ninety) days of termination. An option agreement will be
provided to You for all vested options within seven (7) days of the date of this
agreement;

 

  iv. Any benefits described in paragraph 3(b) (iii) through (ix) of Your
Employment Agreement, to the extent You are entitled to but have not received
the benefits as of the Termination Date; and

 

  v. Ability to make any 401(k) contributions and entitlement to any Company
matches.

 

  c. All amounts set forth in Section 2a.i. and 2a.ii are subject to any
applicable federal, state and local deductions, withholdings, payroll and other
taxes. Your existing equity grants shall continue to be governed under the Plans
and granting agreements in effect as of the respective granting dates.

 

3. Separation Benefits

 

  a.

You and the Company hereby acknowledge and agree that the enhanced benefits
described in this Section 3 are being provided to You by the Company
specifically in consideration of Your release of any and all claims under the
Age Discrimination in Employment Act of 1967 (ADEA) and the Massachusetts Wage
Act (MWA). In the event You opt to revoke Your release of any or all of Your
Claims under the ADEA and/or the MWA, as provided in Section 5(e) below, You
agree and represent that You fully understand that You will forfeit the

 

2



--------------------------------------------------------------------------------

 

benefits to be provided to You as set forth in this paragraph 3; however, You
acknowledge and agree that the remaining provisions of this Agreement, including
the General Release of all claims in Section 4.a. below, with the exception only
of any ADEA and MWA claims, will remain in force and effect.

 

  b.

Consulting Agreement: The Company agrees to retain You as a consultant, and You
agree to provide such consulting services that the Company may request, to
include but not be limited to, developing the program for approval, marketing
and sale of Davanat in Colombia and other South American or Latin American
countries, developing business plans and manufacturing and business processes as
determined by the then CEO of the Company. You will also continue to find
investors to help fund the Company. Your Consulting Agreement shall commence on
the eighth (8th) day following Your execution of this Agreement, provided that
you do not exercise Your right of rescission/revocation prior thereto and shall
continue until at least November 30, 2011. If Davanat is not approved for sale
in Colombia by November 30, 2011, this consulting agreement may continue on a
month-to-month basis thereafter, unless and until You are notified by the
Company of its intention not to continue Your Consulting Agreement as specified
below. If Davanat has been approved for sale in Colombia by November 30, 2011,
this consulting agreement shall continue to the close of business on March 31,
2012 at which point it shall automatically terminate.

You will be compensated for such consulting services at a rate of $13,333.00 per
month. You will report directly to the chief executive officer. You agree that
You may be asked to perform such services at the Company’s Massachusetts office
for up to 10 days per month, with all appropriately documented and pre-approved
out-of-pocket costs including, without limitation, costs of travel paid by the
Company. You will have use of the Company apartment in Waltham, Massachusetts
when available during any time You are performing consulting services for the
Company in Massachusetts at the Company’s request.

You will have the title of Consultant/Director of Business Development and will
take direction directly from the then CEO of the Company.

The Company will provide you with appropriate support and resources to
accomplish registration in Columbia if the Company continues such registration.

If, on or before October 16, 2011, the Company notifies You in writing of its
intention not to continue Your consulting agreement past November 30, 2011should
Davanat not be approved for sale in Colombia by November 30, 2011 and Davanat is
not approved for sale in Colombia by November 30, 2011, then in that event, Your
consulting agreement shall end at the close of business on November 30, 2011.
Should the Company fail to so notify You, Your Consulting Agreement will
continue for consecutive monthly periods unless, at least fifteen (15) calendar
days prior to the commencement of any month, the Company notifies You in writing
of its intention not to continue Your Consulting Agreement. In that event, Your
Consulting Agreement shall end at the end of the

 

3



--------------------------------------------------------------------------------

month following the month in which notification is received by You. In any
event, if approval to market Davanat in Colombia is not obtained by December 31,
2011 and Your consulting agreement has not been terminated by that date, Your
Consulting Agreement shall end on that date automatically without notice.

To the extent that the Company continues to maintain insurance with respect to
(i) officers’ and directors’ liability, (ii) errors and omission and/or
(iii) general liability insurance, and to the extent permitted by any of such
policies, You shall be covered by such insurance to the same extent as senior
executives of the company as if you were employed by the Company during the term
of Your Consulting Agreement. During the term of Your Consulting Agreement, you
will also be covered by any indemnification rights set forth in the Articles of
Organization and By-Laws of the Company to the same extent as officers of the
Company are.

 

  c. Bonus Payment Agreement. The Company will pay you a bonus based on the
actual receipts of the Company’s portion of gross revenues from sales of Davanat
in Colombia or other Latin and South American countries and for licensing fees
obtained from Pro-Caps or other third parties, for agreement to market Davanat
in Latin and South American countries other than Colombia. The total amount of
actual gross revenue from licensing fees and sales will be determined as of
June 30, 2012, and You will be paid a bonus equal to 1% of the total gross sales
and fees actually received by the Company on or before June 30, 2012. This bonus
will be paid by July 31, 2012. You will not be entitled to any further bonus(es)
on the sales of Davanat subsequent to June 30, 2012.

 

  d.

In addition to any vested options or warrants currently held by You, on the
eighth (8th) day following Your execution of this Agreement, provided that you
do not exercise Your right of rescission/revocation prior thereto, the Company
will issue You 300,000 options to purchase common stock, which options are not
exercisable by You unless the options vest while You are still employed as a
consultant for the Company under the Consulting Agreement described in Paragraph
3.b herein. The options will be issued under the Company’s 2009 Incentive
Compensation Plan (or any successor option plan that may be approved by the
board to replace the 2009 Incentive Compensation Plan) (the “Plan”), will have
an exercise price that is the lowest permissible exercise price under the Plan
for a person of your status determined as of the date the options are issued,
shall have a term of 7 years from the date of grant, and shall be exercisable on
a cash-basis only. The options will be subject to the following vesting
schedule:

 

  i. 100,000 options will vest upon clinical and technical approval of Davanat
in Columbia and a signed contract with Pro-Caps to market and sell Davanat in
Columbia.

 

  ii. 100,000 options will vest upon clinical and technical approval of Davanat
in each of a maximum of two other Latin or South American countries and a signed
contract with Pro-Caps or other third party to market and sell Davanat in that
country.

 

4



--------------------------------------------------------------------------------

  e. Health Benefits: Following (and subject to the occurrence of) the
Termination Date, the Company shall, at its expense not to exceed $1,000 per
month, continue to reimburse you for health and dental insurance group benefits
that are comparable to those provided to You and Your family as of the
Termination Date until the first to occur of (i) the twenty-four (24) month
anniversary of the Termination Date or (ii) the date You and Your family become
eligible to receive health and dental insurance benefits under the plans of Your
subsequent employer. This period will be reduced to twelve (12) months in the
event You opt to revoke the Agreement under Section 5(e). You agree to
immediately notify the Company upon the commencement of Your employment with a
subsequent employer whereby You are eligible to receive medical/dental benefits
and to provide the Company with a complete copy of the health and dental benefit
coverages offered to You by Your new employer.

 

  f. The Company shall pay reasonable legal fees not to exceed $3,500 in the
aggregate, incurred in negotiating and preparing this Agreement.

 

  g. Except as set forth above, all other benefits, including but not limited to
Company paid disability and life insurance, shall cease as of the Termination
Date. All stock options or restricted stock grants shall continue to be governed
exclusively under the terms of the Plans and granting agreements under which
such grants were originally made to you.

 

  h. Section 409A: You and the Company agree that the payment schedule for any
payments described in this Section 3 may be adjusted as necessary to avoid the
application of the provisions of Section 409A of the Internal Revenue Code of
1986, as amended, (“Section 409A”), provided that no such adjustment shall
result in either a decrease of any benefit or payment contemplated herein, nor
an increase in the cost of providing such payment or benefit. For example, if at
the time of Your separation from service, You are a “specified employee,” as
hereinafter defined, any and all amounts payable under this Section 3 in
connection with such separation from service that constitute deferred
compensation subject to Section 409A, as determined by the Company in its sole
discretion, and that would (but for this sentence) be payable within six months
following such separation from service, shall instead be paid on the date that
follows the date of such separation from service by six (6) months. For purposes
of the preceding sentence, “separation from service” shall be determined in a
manner consistent with subsection (a)(2)(A)(i) of Section 409A and the term
“specified employee” shall mean an individual determined by the Company to be a
specified employee as defined in subsection (a)(2)(B)(i) of Section 409A. This
Agreement will be interpreted and administered in accordance with the applicable
requirements of, and exemptions from, Section 409A in a manner consistent with
Treas. Reg. § 1.409A-1(c). To the extent payments and benefits are subject to
Section 409A, this Agreement shall be interpreted, construed and administered in
a manner that satisfies the requirements of (i) Section 409A(a)(2), (3) and (4),
(ii) Treas. Reg. § 1.409A-1, et seq., and (iii) transitional relief under IRS
Notice 2007-86, and (iv) other applicable authority issued by the Internal
Revenue Service and the U.S. Department of the Treasury.

 

5



--------------------------------------------------------------------------------

All payments set forth in this Section 3 shall be subject to any applicable
federal, state and/or local deductions, withholdings, payroll and other taxes.

You will only be entitled to the payments and benefits described above and to no
other payments or benefits. You acknowledge that the payments and benefits
described in Section 3(a), (b) and (e) above represent valuable consideration in
excess of that to which you might otherwise be entitled by reason of Your
employment by and termination from employment with the Company.

 

4. General Release of All Claims, Covenant Not to Sue, Indemnification,
Representations and Warranties

 

  a. Employee’s General Release of All Claims, Covenant Not to Sue and
Indemnification

In exchange for the Separation Benefits described in Section 3 above, which You
agree You are not entitled to otherwise receive, You and Your representatives,
agents, estate, heirs, successors and assigns (collectively “You”) voluntarily
agree to release and discharge the Company and its parents, affiliates,
subsidiaries, successors, assigns, plan sponsors and plan fiduciaries (and the
current and former trustees, officers, directors, shareholders, employees, and
agents of each of the foregoing, individually, in their capacity acting on the
Company’s behalf, and in their official capacities ) (collectively “Releasees”)
generally from all claims, demands, actions, suits, damages, debts, judgments
and liabilities of every name and nature, whether existing or contingent, known
or unknown, suspected or unsuspected, in law or in equity in connection with
Your employment by and/or termination from the Company, arising on or before the
Effective Date. This General Release is intended by You to be all encompassing
and to act as a full and total release of any claims You may have or have had
against the Releasees from the beginning of Your employment with the Company to
the Effective Date of this Agreement, including but not limited to all claims in
contract (whether written or oral, express or implied), tort, equity and common
law; any claims for wrongful discharge, breach of contract, or breach of the
obligation of good faith and fair dealing; and/or any claims under any local,
state or federal constitution, statute, law, ordinance, bylaw, or regulation
dealing with either employment, employment discrimination, retaliation, mass
layoffs, plant closings, and/or employment benefits and/or those laws, statutes
or regulations concerning discrimination on the basis of race, color, creed,
religion, age, sex, sexual harassment, sexual orientation, national origin,
ancestry, handicap or disability, veteran status or any military service or
application for military service or any other category protected by law,
including (1) any and all claims alleging violations of the M.G.L. c. 149 (the
Massachusetts Wage Act) and M.G.L. c. 151B (the Massachusetts

 

6



--------------------------------------------------------------------------------

Anti- Discrimination Law) including without limitation all claims for past
wages, overtime, bonuses, commissions, vacation and/or other benefits claimed to
be due and owing Executive and any claim for retaliation; (2) any and all claims
alleging violations of the Americans with Disabilities Act, 42 U.S.C. § 12101,
et seq.; (3) any and all claims alleging violations of Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.; (4) any and all
claims alleging violations of The Family and Medical Leave Act, 29 U.S.C. §
2601, et seq.; (5) any and all claims alleging violations of the Age
Discrimination in Employment Act, 29 U.S. C. § 621, et seq.; (6) any and all
claims alleging violations of the Fair labor Standards Act, 29 U.S.C. § 29
U.S.C. 201, et seq.; (7) any and all claims alleging violations of the Executive
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq.,
for entitlement to unvested benefits; (8) the Rehabilitation Act, 29 U.S.C. §
701 et seq.; (9) the Equal Pay Act; the Fair Credit Reporting Act, 15 U.S.C. §
1681 et seq.; (10) the Worker Adjustment and Retraining Notification Act, 29
U.S.C. § 2101 et seq.; and (11) any and all claims alleging violations of any
other local, state or federal law, regulation or ordinance or pursuant to any
common law theory of tort or contract, all as may have been amended; and any
federal, state or local law or regulation concerning securities, stock or stock
options, including without limitation any claims that might be brought under the
Sarbanes-Oxley Act or other federal or state whistleblower protection statutes.

 

  (i) You expressly agree and understand that this is a General Release, and
that any reference to specific Claims arising out of or in connection with Your
employment and/or its termination is not intended to limit the release of
Claims. You expressly agree and understand this General Release means that You
are releasing, remising and discharging the Releasees from and with respect to
all Claims, whether known or unknown, asserted or unasserted, and whether or not
the Claims arise out of or in connection with Your employment and/or its
termination, or otherwise.

 

  (ii) You not only release and discharge the Releasees from any and all claims
as stated above that You could make on Your own behalf or on the behalf of
others, but also those claims that might be made by any other person or
organization on Your behalf and You specifically waive any right to recover any
damage awards as a member of any class in a case in which any claims against the
Releasees are made involving any matters arising out of Your employment with
and/or termination of employment with the Company.

 

  (iii)

You agree that the payments and benefits set forth in Section 3 of this
Agreement, together with payments and benefits the Company previously provided
to You, are complete payment, settlement, accord and satisfaction with respect
to all obligations and liabilities of the Releasees to You, and with respect to
all claims, causes of action and damages that

 

7



--------------------------------------------------------------------------------

 

could be asserted by You against the Releasees regarding Your employment or
separation from employment with the Company, including, without limitation, all
claims for wages, salary, commissions, draws, car allowances, incentive pay,
bonuses, business expenses, vacation, stock, stock options, severance pay,
attorneys’ fees, compensatory damages, exemplary damages, or other compensation,
benefits, costs or sums.

 

  (iv) Any of the above to the contrary notwithstanding, this General Release is
not intended to release any rights or obligations You have pursuant to the terms
of this Separation Agreement or Your rights to enforce any provisions hereof.

 

  b. Employee Representations and Warranties

 

  (i) You represent and warrant that You have not filed or raised any external
complaint, claim, charge, action, or proceeding against any of the Releasees in
any jurisdiction or forum related to any claims or matters released in this
Section 4, including without limitation, any complaint that might fall under the
Sarbanes-Oxley Act or any other federal or state whistleblower protection act,
and that You will not file any complaint or institute any legal proceedings
against the Company or any of the other Releasees relating to or arising from
any act or omission occurring at any time up through the date of the execution
of this Agreement. You further agree that You will not directly or indirectly
solicit or encourage any other individual to assert any claims against the
Company or any of the other Company Releasees. You further represent and warrant
that, to the best of Your knowledge, You have shared all facts or information in
your possession with the Board of Directors and/or its committees relating to
the Company’s preparation of its quarterly and annual financial statements and
its internal controls and procedures, and that you will cooperate with any
reasonable request by the Board and/or its committees and any outside advisors
relating to any review of the same.

 

  (ii) You represent that, in connection with this Agreement, you are releasing
your claims against the Company and its officers, directors, and agents arising
out of the events leading to Your voluntary termination from employment.

 

  (iii) You also represent and warrant that You (1) have no personal knowledge
of any facts or circumstances that would give you reason to believe that any of
the Company’s previously filed financial or disclosure statements or
certifications are incorrect or inaccurate; and (2) have no personal knowledge
of any facts or circumstances not previously communicated to the Company’s Board
of Directors or its Audit Committee that you believe should be investigated by
the Company, the Board of Directors or the Audit Committee of the Board.

 

8



--------------------------------------------------------------------------------

  (iv) You also represent and warrant that You have received any family and/or
medical leaves to which You were entitled during Your employment, have not been
retaliated or discriminated against because You took a family or medical leave
or any leave protected by law or for any other reason, and have not suffered any
on-the-job injury for which You have not already filed a claim.

 

  (v) You represent to the Company that You are not in breach of the
confidentiality or non-competition provisions of the Employment Agreement.

 

  (vi) Nothing herein is intended to affect or limit in any fashion Your right
to indemnification of and from any cost, expense or damages, including
advancement of defense costs, arising from any third-party claims arising out of
your service as an officer of the Company, it being the intention of the Company
that You receive the same protections afforded to other officers, directors and
former officers and directors of the Company under the By-Laws of the Company.
The Company agrees not to amend or revise the By-Laws in the future so as to
limit the scope of, or deny, the indemnification protections afforded to You
under the current By-Laws.

 

  c. Effect of Employee Breach of General Release, Covenant Not to Sue and
Indemnification and/or Representations and Warranties Provisions

Should You violate any of the provisions of the Employee’s General Release of
All Claims, Covenant Not to Sue and Indemnification set forth in paragraph 4.a.
above or should you have misrepresented any of the representations or breached
any of the warranties contained in the Employee’s Representations and Warranties
set forth in paragraph 4.b. above, the provisions of 4.d. below shall
immediately become null and void and of no force and effect for any period of
time as if said paragraph 4.d. never existed and You shall be subject to any and
all actions, causes of action, suits of every kind as to any and all claims of
whatever kind or nature, from the beginning of the world to the date hereof,
whether known or unknown, suspected or unsuspected, in law or in equity, ripened
or unripened, which the Company now owns or holds or has at any time previously
owned or held or had against You along with all claims for anything which occurs
following the execution of this Agreement. In addition, You hereby agree to
indemnify and hold harmless the Company and all other Releasees of and from any
damages, judgments, fines, attorneys’ fees and costs incurred by the Company
and/or any other Releasee as a result of any violation, misrepresentation or
breach of warranty by You.

 

9



--------------------------------------------------------------------------------

  d. Company’s General Release of All Claims, Covenant Not to Sue and
Indemnification

 

  i. In consideration of Your General Release of All Claims and Covenant Not to
Sue, the Company hereby agrees for itself and its past and present executives,
officers, directors, agents, representatives, insurers, subsidiaries, parents,
affiliates, successors and assigns (jointly the “Company Releasors”), to release
and forever discharge You and Your attorneys, agents, heirs, executors,
administrators, successors and assigns (jointly the “Employee Releasees”) from
any and all actions, causes of action, suits of every kind as to any and all
claims of whatever kind or nature, from the beginning of the world to the date
hereof, whether known or unknown, suspected or unsuspected, in law or in equity,
ripened or unripened, which the Company Releasors now own or hold or have at any
time previously owned or held or had against the Employee Releasees, including
specifically, but not limited to (1) for, upon, or by reason of any cause,
matter, or thing arising out of, in connection with, or in any way related to
Your employment relationship with the Company; (2) any matters arising between
the Employee Releasees and the Company Releasors; (3) any and all claims arising
out of, relating to, or concerning, directly or indirectly, the preparation,
signing or filing of incorrect, inaccurate or false reports, including without
limitation SEC Forms 8-K, 10-K or 10-Q; (4) any and all rights or claims arising
out of, relating to or concerning, violations of any policy of the Company or
local, state or federal statute, regulation or ordinance or pursuant to any
common law theory of tort or contract; and (5) any right or claim the Company
Releasors may have to void, or contest the Company’s obligation to indemnify and
defend You for any matter arising out of, relating to, or concerning, directly
or indirectly, any act or omission by You.

 

  ii. The Company hereby represents that the Company Releasors, individually or
jointly, have not filed any complaint or instituted any legal proceedings
against You or any of the Employee Releasees in any court or local, state,
federal or regulatory agency and that the Company Releasors, individually or
jointly, will not file any complaint or institute any legal proceedings against
You or any of the Employee Releasees concerning, relating to or arising from any
claims released by the Company Releasors pursuant to this Agreement, including
without limitation any act or omission occurring at any time up through the date
of the execution of this Agreement. The Company further agrees that it will not
directly or indirectly solicit or encourage any other individual to assert any
claims against You or any other of Employee Releasees. The Company further
represents, warrants and agrees that it will not act in any way or take any
steps to avoid or be relieved from its obligation to indemnify and/or defend You
or any of the Employee Releasees for any matter arising out of, relating to, or
concerning any act or omission of Executive occurring at any time up through the
date of the execution of this Agreement.

 

10



--------------------------------------------------------------------------------

  e. Effect of Company Breach of General Release, Covenant Not to Sue and
Indemnification and/or Representations and Warranties Provisions

Should the Company violate any of the provisions of the Company’s Employee’s
General Release of All Claims, Covenant Not to Sue and Indemnification set forth
in paragraph 4.d. above, the provisions of 4.a. above shall immediately become
null and void and of no force and effect for any period of time as if said
paragraph 4.a. never existed and the Company shall be subject to any and all
actions, causes of action, suits of every kind as to any and all claims of
whatever kind or nature, from the beginning of the world to the date hereof,
whether known or unknown, suspected or unsuspected, in law or in equity, ripened
or unripened, which You now own or hold or have at any time previously owned or
held or had against the Company along with all claims for anything which occurs
following the execution of this Agreement. In addition, the Company hereby
agrees to indemnify and hold You harmless of and from any damages, judgments,
fines, attorneys’ fees and costs incurred by You as a result of any violation by
the Company of any of the provisions of the Company’s Employee’s General Release
of All Claims, Covenant Not to Sue and Indemnification set forth in paragraph
4.d. above.

 

5. Waiver of Rights and Claims under the Age Discrimination In Employment Act of
1967 and the Massachusetts Wage Act

Since You are 40 years of age or older and employed in the Commonwealth of
Massachusetts, you are being informed that You have or may have specific rights
and/or claims under the Age Discrimination in Employment Act of 1967 (ADEA) and,
if paid less in wages than the contract rate under Your Employment Agreement,
You may have claims under the Massachusetts Wage Act (MWA). Accordingly, you
agree that:

 

  a. in consideration for the amounts described in Section 3 of this Agreement
allocated to Your release of any age-related claims and Wage Act claims, which
You are not otherwise entitled to receive, You specifically and voluntarily
waive such rights and/or claims under the ADEA and MWA you might have against
the Company and all other Company Releasees to the extent such rights and/or
claims arose prior to the Effective Date;

 

  b. You understand that rights or claims under the ADEA MWA which may arise
after the Effective Date are not waived by You;

 

  c. You are advised to consult with or seek advice from an attorney of Your
choice or any other person of Your choosing before executing this Agreement; You
also are advised that you have 21 days to review this Agreement and consider its
terms before signing it and that such 21-day review period will not be affected
or extended by any revisions, whether material or immaterial, that might be made
to this Agreement;

 

  d. in entering into this Agreement You are not relying on any representation,
promise or inducement made by the Company or its attorneys with the exception of
those promises described in this document; and

 

11



--------------------------------------------------------------------------------

  e.

You may revoke your release of any and all age related claims under the ADEA
and/or wage claims under the MWA as set forth in this Agreement for a period of
seven (7) days following Your execution hereof. All rights and obligations of
both parties under this Agreement, that do not relate to age related claims
under the ADEA or wage claims under the MWA, shall become effective and
enforceable upon execution of the Agreement. In the event you opt to revoke the
Agreement with respect to Your release of any and all age related claims under
the ADEA and/or wage claims under the MWA during the 7 day period, the
revocation will apply only to age related claims and wage claims In such event,
You will not receive any of the enhanced separation benefits specified in
Section 3 above, and the Company will not be prohibited from bringing any and
all actions against You for indemnification and/or contribution in connection
with any claims made against the Company for acts or omissions occurring during
your tenure as CEO or acting CEO of the Company or from bringing any or all
counterclaims of any kind or nature against You should You bring any ADEA or MWA
claims against the Company. The remaining provisions of this Agreement, however,
shall remain in full force and effect, including, without limitation, Your
release of all other claims against the Company and other Company Releasees as
defined in paragraph 4 above. For such a revocation to be effective, it must be
delivered so that the Company receives it at or before the expiration of the
seven (7) day revocation period. Otherwise, the Agreement will become fully
enforceable, including, without limitation, Your release of all age related and
wage claims, on the 8th day following your signature.

 

6. Confidentiality

You acknowledge and agree that You remain bound by the confidentiality
provisions of the Employment Agreement and in the the Confidentiality Agreement
executed by Zucconi and Pro-Pharmaceuticals, July 11, 2007 and referenced in
said Employment Agreement. These provisions are expressly incorporated herein by
reference, except to the extent disclosure of confidential information (as
defined in the Employment Agreement) is expressly permitted by this Agreement.

 

7. Employment Covenants

You acknowledge and agree that the provisions of Paragraphs 10,12, 13, 14, 15,
16, 17 and 18 of the Employment Agreement are expressly incorporated herein by
reference and shall survive the execution of this Agreement and the termination
of Your Employment Agreement, and that you will remain bound by such provisions
following the execution of this Agreement.

 

8. Non-disparagement

You agree that you will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any
Company Releasee. The Company agrees that it will not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may directly or indirectly,
disparage You or Your reputation. Notwithstanding the foregoing, nothing in this
Agreement shall preclude either You or the Company from making truthful
statements or disclosures that are required by applicable law, regulation, or
legal process.

 

12



--------------------------------------------------------------------------------

9. No Other Agreements

This Agreement constitutes the entire agreement regarding the subject matters
herein, including, without limitation, the termination of Your employment with
the Company, the mutual general release of all claims and covenants not to sue,
Your continuing work for the Company as a paid consultant and the provision of
separation benefits. This Agreement supersedes all prior agreements between the
Company and You, except to the extent any provision of the Employment Agreement
is expressly incorporated herein.

 

10. Sale of Shares

You agree that You will not sell any securities in the Company until after the
date that You are no longer required to report the sale of the shares in a
filing with the Securities and Exchange Commission (“Reporting Termination
Date”), including without limitation under Sections 13 or 16 of the Securities
Exchange Act of 1934.

You further agree that, until the Reporting Termination Date, You will not loan
or pledge any securities of the Company owned by You as collateral for any
indebtedness, including margin indebtedness. In addition, You agree that,
currently and for a period of one year from the date of termination of Your
Consulting Agreement, You will not short the company’s shares nor loan any
securities of the Company owned by You to a short seller, or permit any
custodian of such securities to loan them to a short seller.

You hereby confirm and acknowledge that the Company is not encouraging You to
transfer any of Your shares of stock in the Company or expressing any opinion
with respect to the legality of any transfer of shares by You. You further
confirm and acknowledge that the Company is not providing You with any advice
with respect to the legality of any transfer of shares by You or any of the
taxation ramifications thereof and that You alone are responsible for obtaining
independent professional advice with respect thereto by professionals of Your
own choosing. You further hereby acknowledge that You will be solely responsible
for any taxes due and owing from Your actions and for the defense of any actions
taken against you with respect to any such transfer(s).

 

11. Future Cooperation

You agree to cooperate with any reasonable request by the Company in connection
with any matter with which you were involved or any existing or potential claim,
investigation, administrative proceeding, lawsuit or other legal or business
matter that arose during Your employment by the Company; provided, however, that
such future cooperation shall not unreasonably interfere with Your subsequent
employment. The Company shall pay, or reimburse You for, all reasonable
out-of-pocket expenses, including but not limited to travel expenses, incurred
by You in connection with any requests by the Company for your cooperation under
this paragraph 11, provided that such expenses are directly related to such
requests for cooperation.

 

13



--------------------------------------------------------------------------------

12. Other Provisions

 

  a. This Agreement shall not in any way be construed as an admission by either
party of any liability or any act of wrongdoing.

 

  b. This Agreement is a legally binding document and Your signature will commit
You to its terms. You represent that You have obtained legal advice in
connection with this Agreement. You acknowledge that You have had an opportunity
to thoroughly discuss all aspects of this Agreement with Your attorney, that You
have carefully read and fully understand all of the provisions of this Agreement
and that You voluntarily enter into this Agreement.

 

  c. This Agreement shall be binding upon the Company and You and upon its/Your
respective heirs, administrators, representatives, executors, successors and
assigns.

 

  d. You agree that each provision of this Agreement is severable and should any
such provision be determined by a court of competent jurisdiction or
administrative agency to be illegal or invalid, the validity of the remaining
provisions shall not be affected and the illegal or invalid provisions shall be
deemed not to be a part of this Agreement. However, should the any of the
Release provisions in paragraph 4 of this Agreement be declared or determined by
a court of competent jurisdiction or administrative agency to be illegal or
invalid, the Company shall be entitled to demand immediate repayment, and you
will immediately return the enhanced severance benefits, i.e., those which would
not be due You but for the execution of this Agreement, paid under this
Agreement. In addition, the Company’s release, covenant not to sue and
indemnification of You shall be amended to void reciprocal terms.

 

  e. This Agreement may not be amended, revoked, changed, or modified except
upon a written agreement executed by both parties.

 

  f. This Agreement will be interpreted and enforced under the laws of
Massachusetts without giving effect to its principles on conflict of laws. In
the event of a dispute arising under this Agreement, You agree that all such
matters shall be submitted to binding arbitration. The binding arbitration shall
be administered by the American Arbitration Association under its Commercial
Arbitration Rules. The arbitration shall take place in Boston, Massachusetts. A
single Arbitrator shall be selected, and the Arbitrator shall have no authority
to add to, alter, amend or refuse to enforce any portion of the Agreement. You
and the Company hereby waive any and all rights to a jury trial. The Company
will bear 70% of the cost of AAA fees and fees for the Arbitrator and you will
bear 30% of such costs. The parties will be responsible for their own legal
costs.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
under seal as of the date and year first above written.

 

Company,     Employee, Pro-Pharmaceuticals, Inc.,     By:  

/s/ Peter Traber

   

Theodore D. Zucconi

  Name:   Peter Traber, M.D.     Theodore D. Zucconi, Ph.D.   Title:   President
& CEO    

 

15



--------------------------------------------------------------------------------

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

I, Theodore D. Zucconi, Ph.D., acknowledge that I was informed and understand
that I have 21 days within which to consider the attached Agreement, have been
advised of my right to consult with an attorney regarding such Agreement and
have considered carefully every provision of the Agreement, and that after
having engaged in those actions, I prefer to and have requested that I enter
into the Agreement prior to the expiration of the 21 day period.

 

Dated: March 31, 2011      

/s/ Theodore D. Zucconi

    Theodore D. Zucconi, Ph.D.

 

16